Title: To John Adams from Mercy Otis Warren, 4 September 1775
From: Warren, Mercy Otis
To: Adams, John


     
      Watertown September 4. 1775
      Sir
     
     This afternoon came to Hand your Favour of August 26. May you ever have it in your power to expatiate this Largly on your own Happiness, but I would not have you Imagine when you in your sixteen hours Nap and Dreaming of the Feilds of Arcadia, and are Enraptured with the Happy Elisian and paridisaic scenes at Braintree that you are the only Happy Mortal among your Numerous Circle of Friends. I dare say had they the talent of Easey Discription they would Boast of a share of the Felicities of Life though few can pronounce themselves Compleatly happy Even for a day, either Amidst the Cares the tumults and Follies of the World or the still pleasures of Rural Life.
     By your Freind Mr. Collins I thought It my Duty to Let you know I heard from Mrs Adams this day who has been a Little unwell since you left her but is much better. I shall Call on her in a day or two and Endeavour to Return her kindness to me when in the same situation.
     The person who Holds the first place in my heart your invariable Friend has been too unwell this day to take up the pen this Evening or you would have Received the superier pleasure of a Line from him Instead of this Interruption from me.
     The ships which Arrived Last Fryday are from Halifax with a few petatoes and a Little wood. The people there are in Expectation of an Attack from a Body of troops which they hear are to be sent down under the Command of Preble and are preparing for Defence. If they suffer such terrors from the Name of a Worn out American Veteran what must be their Apprehensions from the Active Vigorous spirited Heros who are Riseing up from Every Corner of the united Colonies to oppose the Wicked system of politicks which has Long Governed a Corrupt Court.
     But I ask parden for touching on War politicks or anything Relative therto, as I think you gave me a Hint in yours Not to Approach the Verge of anything so far beyond the Line of my sex.
     The Worthy bearer of this will inform you of all the Inteligence stiring. Tranqulity still Reigns in the Camp. We scarcly hear the Distant Roar of Cannen for 24 hours past.
     By a person from Boston Last saterday we Learn they are Building a Floating Batery in town in order to Bombard Prospect Hill. What a Contemptable figure do the arms of Britain make. But I Have no time to write nor have you to Read observations either Natural Moral or political, so shall ajourn any thing of that kind till your Reverie of Compleat Happiness is a Little over and you Descend to touch again in the arts and sciences.
     
      With Great Respect (after the affectionate Compliments of your Friend) I subscribe sir your unfeigned Friend and Humble servant,
      Marcia
     
     
      Swift of Boston is Really Dead.
     
    